DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following: The error provided in the August 7, 2020 declaration is not being corrected in this reissue application. 

Claim Rejections - 35 USC § 251
Claims 1-19 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Drawings
The new drawing sheets submitted on March 1, 2022 are not compliant with 37 CFR 1.84. The March 1, 2022 drawings do not include identifying indicia as required by 37 CFR 1.84(c):
(c) Identification of drawings. Identifying indicia should be provided, and if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet within the top margin. Each drawing sheet submitted after the filing date of an application must be identified as either "Replacement Sheet" or "New Sheet" pursuant to § 1.121(d). If a marked-up copy of any amended drawing figure including annotations indicating the changes made is filed, such marked-up copy must be clearly labeled as "Annotated Sheet" pursuant to § 1.121(d)(1).
Claims Not Reading on the Applied Prior Art
	Claims 1 and 13 do not have prior art reading on them because of a training step and a facilitating step, the facilitating step with a preselected outgoing call time period during which the pet may initiate a call to the communication device of the owner.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Bloksberg (US 2008/0282988) discloses a system for a pet with treat dispenser, communication device, and speaker. 
	Kates (2006/0011145) discloses a system for a pet with a delivery module.
	Murphy et al. (US 2012/0160176) discloses a method of interaction with a pet with a treat dispenser, processor, and a speaker. 
	Rice (US 2012/0024237) discloses a method for communicating and interacting with a pet for training. 
	Lee (US 2004/0194714) discloses a system and method of communicating with a pet with processor, treat dispenser, and an initiating a call (para. [0032] with the pet to be fed. 
	Ramirez (US 5,299,529) discloses an automatic feeder with an initiating call (abstract).   

Response to Arguments
Applicant's arguments filed March 1, 2022 have been fully considered.
The Applicant arguments and specification and drawing amendments are sufficient to overcome the specification objections and the rejections under 35 USC 112.

The Applicant has requested that the instant application be suspended. The statue under which the application would be suspended is 37 CFR 1.103(a) which requires a petition by the applicant that is (i) presented as a separate paper; (ii) be accompanied by the petition fee set forth in 37 CFR 1.17(g); (iii) request a specific and reasonable period of suspension not greater than 6 months; and (iv) present good and sufficient reasons why the suspension is necessary. All of the elements have not been met at this time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferees: /CSW/ /E.D.L/                              SPRS, Art Unit 3993